NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

MICHEL LEWIS THOMAS,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1805
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; George C. Richards,
Judge.

Michel Lewis Thomas, pro se.


PER CURIAM.

             Affirmed. See Martinez v. State, 211 So. 3d 989 (Fla. 2017); State v.

Whitehead, 472 So. 2d 730 (Fla. 1985); Robinson v. State, 37 So. 3d 921 (Fla. 2d DCA

2010); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Pitts v. State, 832 So. 2d
260 (Fla. 2d DCA 2002); Coke v. State, 955 So. 2d 1216 (Fla. 4th DCA 2007); Simms v.

State, 949 So. 2d 373 (Fla. 4th DCA 2007).



VILLANTI, LaROSE, and BADALAMENTI, JJ., Concur.